Motion granted in so far as to stay the withdrawal of deposit or security pending the determination by the Court of Appeals of the appeal taken by the plaintiff from the order of this court entered on the 8th day of May, 1931, upon condition that plaintiff, within five days from service of order, file a surety company undertaking in the sum of $500 to the effect' that it will pay all costs and damages which may be awarded against it on the appeal not exceeding $500. Present— Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.